 

FIRST AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This First Amendment (the or this “Amendment”) to the Amended and Restated
Employment Agreement by and between Imprimis Pharmaceuticals, Inc. (the
“Company”), a Delaware corporation, and Mark Baum (the “Executive”), is entered
into as of July 31, 2015. Unless otherwise specified, capitalized terms not
defined herein have the meaning set forth in the Employment Agreement (as
defined below).

 

RECITALS

 

WHEREAS, the parties previously entered into that certain Amended and Restated
Employment Agreement effective as of May 2, 2013 (the “Employment Agreement”);
and

 

WHEREAS, the parties wish to amend certain provisions of the Employment
Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree to amend the Employment Agreement as
follows:

 

AGREEMENT

 

1. Duties and Responsibilities. The third sentence of Section 2 of the
Employment Agreement is hereby amended in its entirety to read as follows:

 

“In addition, it is contemplated that at all times during the effectiveness of
this Agreement, Executive shall be nominated for election to the Board by the
stockholders of the Company so that he may continue to serve as a director of
the Company in accordance with the Company’s governing instruments.”

 

2. Business Development Performance Stock Options. Section 3(f) of the
Employment Agreement is hereby deleted in its entirety.

 

3. Miscellaneous. Except as expressly modified herein, all terms, conditions and
provisions of the Employment Agreement shall continue in full force and effect.
In the event of any inconsistency or conflict between the Employment Agreement
and the Amendment, the terms, conditions and provisions of the Amendment shall
govern and control. This Amendment and the Employment Agreement constitute the
entire and exclusive agreement between the parties with respect to this subject
matter. All previous discussions and agreements with respect to this subject
matter are superseded by the Employment Agreement and this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives, effective as of the first date written
above.

 

COMPANY:   EXECUTIVE:      

IMPRIMIS PHARMACEUTICALS, INC.



 

MARK BAUM

          /s/ Andrew R. Boll   /s/ Mark L. Baum

Name

  Name: Mark L. Baum       Chief Financial Officer   7/31/2015 Title   Date    
 

7/31/2015



    Date      

 

[Signature Page to First Amendment to Amended and Restated Employment Agreement]

 

 

 

